United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604



                                      March 6, 2019




By the Court:



No. 17-3543

JOHNNIE LEE SAVORY,                       Appeal from the United States District Court
          Plaintiff-Appellant,            for the Northern District of Illinois,
                                          Eastern Division.
                v.
                                          No. 1:17-cv-00204
WILLIAM CANNON, SR., as
special representative for Charles        Gary Feinerman,
Cannon, et al.,                           Judge.
              Defendants-Appellees.



                                      ORDER

       The petition for rehearing en banc is GRANTED. The opinion and judgment
entered by the panel are VACATED. Oral argument will be heard on a date to be set
by further order.